     Case 3:18-cv-00323-MMD-CLB Document 48 Filed 07/08/20 Page 1 of 6


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     ROBERT ALLEN GOODLOW,                             Case No. 3:18-cv-00323-MMD-CLB

7                                  Petitioner,
                v.                                                      ORDER
8

9     WARDEN BAKER, et al.,

10                            Respondents.

11

12   I.     SUMMARY

13          On February 4, 2020, this Court entered an order concluding that the petition for

14   writ of habeas corpus in this case is a mixed petition—i.e., a petition containing both

15   exhausted and unexhausted claims. (ECF No. 45.) Accordingly, the Court provided

16   Petitioner with the choice of either abandoning the unexhausted claims and proceeding

17   on his remaining claims, voluntarily dismissing his petition without prejudice in order to

18   return to state court, or filing a motion for a stay and abeyance, asking this Court to hold

19   his exhausted claims in abeyance while he returns to state court. (Id.)

20          In response, Petitioner filed two motions: a motion to excuse exhaustion due to

21   futility and a motion for stay and abeyance. (ECF Nos. 46, 47.) For reasons that follow,

22   the motion to excuse exhaustion will be granted and the motion for stay and abeyance will

23   be denied. 1

24   II.    PROCEDURAL BACKGROUND

25          In March 2012, Goodlow pled guilty in the Eighth Judicial District Court for Clark

26   County, Nevada, to one count of attempt sexual assault with use of a deadly weapon and

27

28          1
            The Respondents did not file a response to either motion.
     Case 3:18-cv-00323-MMD-CLB Document 48 Filed 07/08/20 Page 2 of 6


1    one count of battery with the intent to commit a crime. (ECF No. 31-21.) In June 2012,

2    Goodlow, through counsel, notified the trial court that he would like to withdraw his guilty

3    plea. (ECF No. 31-23 at 3.) In July 2012, the trial court denied Goodlow’s motion to

4    withdraw his plea and sentenced him to 240 months with parole eligibility after 96 months

5    on the former count, with a consecutive like term for a deadly weapon enhancement, and

6    a concurrent 120 month term on the latter count with parole eligibility after 48 months.

7    (ECF. No. 31-28.) A judgment of conviction was entered on July 25, 2012. (ECF No. 31-

8    31.)

9           Goodlow appealed. The Nevada Supreme Court reversed the judgment of

10   conviction and remanded the case, directing the district court to appoint Goodlow new

11   counsel to assist him with his motion to withdraw his guilty plea. (ECF No. 31-45.) On

12   remand, the district court denied Goodlow’s counseled motion to withdraw his guilty plea

13   after holding an evidentiary hearing. (ECF No. 31-67; ECF No. 32-4.) Goodlow appealed.

14   In January 2015, the Nevada Court of Appeals affirmed Goodlow’s judgment of conviction.

15   (ECF No. 32-20.)

16          In June 2015, Goodlow filed a petition for writ of habeas corpus in the state district

17   court. (ECF No. 32-22.) With assistance of appointed counsel, he filed a supplement to

18   his petition. (ECF Nos. 33-4, 33-5.) The district court denied relief. (ECF No. 33-15.)

19   Goodlow appealed. In April 2018, the Nevada Court of Appeals affirmed the lower court.

20   (ECF No. 33-44.)

21          Goodlow initiated this federal habeas proceeding on June 29, 2018. (ECF No. 6 at

22   1.) Pursuant to this Court’s screening order (ECF No. 5), Goodlow filed an amended

23   petition. (ECF No. 8.) Goodlow was subsequently granted leave to amend his petition

24   again. (ECF No. 28.) On April 26, 2019, he filed his second amended petition (ECF No.

25   29), which the Respondents’ moved to dismiss. (ECF No. 30). In ruling upon that motion,

26   this Court determined that the second amended petition contained unexhausted grounds

27   for relief, specifically, Grounds One and Four, and the portion of Ground Five premised on

28   counsel’s failure to challenge the sentence enhancement. (ECF No. 45.)

                                                  2
     Case 3:18-cv-00323-MMD-CLB Document 48 Filed 07/08/20 Page 3 of 6


1    III.   DISCUSSION

2           A.     Motion to Excuse Exhaustion

3           In his motion to excuse exhaustion due to futility, Petitioner points out that if he

4    were to present his unexhausted claims to the state court, Nevada’s well-established

5    procedural bars would result in the dismissal of his claims. (ECF No. 46.) He concedes

6    that he would not be able to make the necessary showing, under Nevada law, to overcome

7    the procedural defaults. (Id. at 12-14.)

8           In addition to the exhaustion requirement, a federal court may not hear a habeas

9    claim if a petitioner has defaulted the claim in state court under an independent and

10   adequate state procedural rule and the petitioner cannot demonstrate either (1) cause for

11   the default and actual prejudice as a result of the alleged violation of federal law or (2) that

12   failure to consider the claim will result in a fundamental miscarriage of justice. Coleman v.

13   Thompson, 501 U.S. 722, 750 (1991). Claims can be procedurally defaulted in federal

14   court even if they are not exhausted in state court. Cooper v. Neven, 641 F.3d 322, 328

15   (9th Cir. 2011). “[I]f a claim is unexhausted but state procedural rules would now bar

16   consideration of the claim, it is technically exhausted but will be deemed procedurally

17   defaulted unless the petitioner can show cause and prejudice.” Id. at 327 (citation omitted);

18   Coleman, 501 U.S. at 732 (“A habeas petitioner who has defaulted his federal claims in

19   state court meets the technical requirements for exhaustion; there are no remedies any

20   longer ‘available’ to him”).

21          At least two of Nevada’s procedural rules that the Ninth Circuit has found to be

22   adequate to bar federal court review would apply if Petitioner were to attempt to present

23   his unexhausted claims to the Nevada courts. NRS § 34.726. imposes a general one-year

24   deadline for the filing of petitions for post-conviction relief. See Williams v. Filson, 908 F.3d

25   546, 5577-80 (9th Cir. 2018) (discussing the adequacy of § 34.726 as a procedural bar to

26   federal review). NRS § 34.810 requires dismissal of claims that could have been raised

27   on direct appeal or in a prior post-conviction proceeding but were not. See Vang v.

28   Nevada, 329 F.3d 1069, 1075 (9th Cir. 2003) (holding § 34.810 to be an adequate and

                                                    3
     Case 3:18-cv-00323-MMD-CLB Document 48 Filed 07/08/20 Page 4 of 6


1    independent state ground sufficient to deny federal review of claims).

2           Nevada     has     cause-and-prejudice     and    fundamental-miscarriage-of-justice

3    exceptions to its procedural bars that are substantially the same as the federal standards.

4    See Robinson v. Ignacio, 360 F.3d 1044, 1052 n.3 (9th Cir. 2004); Mitchell v. State, 149

5    P.3d 33, 36 (Nev. 2006). Thus, if a petitioner has a potentially viable cause-and-prejudice

6    or fundamental-miscarriage-of-justice argument under the substantially similar federal and

7    state standards, then the petitioner cannot establish that state court remedies are no

8    longer “available.” For that reason, this Court is normally reluctant to find an otherwise

9    unexhausted claim to be “technically exhausted,” but procedurally defaulted, unless the

10   petitioner represents that he would be unable to establish cause and prejudice or a

11   fundamental miscarriage of justice in a return to state court. Here, Petitioner has made

12   such a concession (ECF No. 46 at 12-14), and Respondents have raised no objection.

13   Thus, the claims this Court previously identified as unexhausted will now be considered

14   procedurally defaulted.

15          Petitioner’s concession means that Ground Four of his petition, wherein he alleges

16   the trial court’s plea canvass did not meet constitutional standards, must be dismissed as

17   procedurally defaulted. As to his other two unexhausted claims, however, his concession

18   does not rule out the possibility of him obtaining federal court review. That is because

19   Ground One and the unexhausted portion of Ground Five allege ineffective assistance of

20   trial counsel. For ineffective assistance of trial counsel claims, the federal courts recognize

21   a potential basis to overcome a procedural default that the Nevada state courts do not.

22          In Martinez v. Ryan, 566 U.S. 1 (2012), the Supreme Court held that the absence

23   or inadequate assistance of counsel in an initial-review collateral proceeding may be relied

24   upon to establish cause excusing the procedural default of a claim of ineffective assistance

25   of trial counsel. Id. at 9. The Supreme Court of Nevada does not recognize Martinez cause

26   as cause to overcome a state procedural bar under Nevada state law. See Brown v.

27   McDaniel, 331 P.3d 867, 875 (Nev. 2014). Thus, a Nevada habeas petitioner who relies

28   upon Martinez—and only Martinez—as a basis for overcoming a state procedural bar on

                                                   4
     Case 3:18-cv-00323-MMD-CLB Document 48 Filed 07/08/20 Page 5 of 6


1    an unexhausted claim can successfully argue that the state courts would hold the claim

2    procedurally barred but that he nonetheless has a potentially viable cause-and-prejudice

3    argument under federal law that would not be recognized by the state courts when

4    applying the state procedural bars.

5           That is the situation here. Accordingly, the Court will provide Petitioner with the

6    opportunity to establish cause for his procedural defaults under Martinez. He can do so

7    “by demonstrating two things: (1) ‘counsel in the initial-review collateral proceeding, where

8    the claim should have been raised, was ineffective under the standards of Strickland v.

9    Washington, 466 U.S. 668 (1984),’ and (2) ‘the underlying ineffective-assistance-of-trial-

10   counsel claim is a substantial one, which is to say that the prisoner must demonstrate that

11   the claim has some merit.’” Cook v. Ryan, 688 F.3d 598, 607 (9th Cir. 2012) (quoting

12   Martinez, 566 U.S. at 14). Whether Petitioner’s ineffective-assistance-of-trial-counsel

13   claims are substantial, and whether post-conviction counsel was ineffective for failing to

14   raise them, are questions that are intertwined with the merits of the claims themselves.

15   The Court will therefore defer consideration of the cause-and-prejudice argument under

16   Martinez with respect to Ground One and Ground Five (in part) until the time of merits

17   consideration.

18          B.     Motion for Stay and Abeyance

19          As discussed above, Petitioner’s concession that he cannot overcome the state

20   procedural rules that bar state court review of his claims means that all of his claims are

21   technically exhausted. Thus, based on Petitioner’s own representations, an exhaustion

22   stay would serve him no functional purpose. In addition, a stay for exhaustion purposes is

23   only available if a petitioner can demonstrate good cause for his failure to exhaust his

24   unexhausted claims. See Rhines v. Weber, 544 U.S. 269, 277-78 (2005) (outlining

25   standards federal courts should apply in deciding whether stay and abeyance is

26   appropriate). Petitioner’s motion fails to meet this requirement. (ECF No. 67 at 6-7.) Thus,

27   his motion for stay and abeyance will be denied.

28   ///

                                                  5
     Case 3:18-cv-00323-MMD-CLB Document 48 Filed 07/08/20 Page 6 of 6


1    IV.    CONCLUSION

2           It is therefore ordered that Petitioner’s motion to excuse exhaustion (ECF No. 46)

3    is granted. Ground Four of his second amended petition (ECF No. 29) is dismissed as

4    procedurally defaulted. The Court defers until merits consideration a determination of

5    whether Petitioner can establish cause and prejudice under Martinez for the procedural

6    default of Ground One and/or the part of Ground Five premised on counsel’s failure to

7    challenge the sentence enhancement. The parties will address the procedural default of

8    these claims as well as the merits of the claims in forthcoming briefing.

9           It is further ordered that Respondents file an answer to all remaining claims in the

10   petition within 60 days of the date of this order. The answer must include substantive

11   arguments on the merits as to each remaining ground in the petition. In filing the answer,

12   Respondents must comply with the requirements of Rule 5 of the Rules Governing Section

13   2254 Cases in the United States District Courts and must specifically cite to and address

14   the applicable state court written decision and state court record materials, if any,

15   regarding each claim within the response as to that claim.

16          It is further ordered that Petitioner may file a reply within 45 days of service of an

17   answer.

18          It is further ordered that Petitioner’s motion for stay and abeyance (ECF No. 47.) is

19   denied.

20          DATED THIS 8th day of July 2020.

21

22
                                               MIRANDA M. DU
23                                             CHIEF UNITED STATES DISTRICT JUDGE

24

25

26

27

28

                                                  6
